DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 2,800,106 to Nelson in view of U.S. Patent No. 6,314,909 to Horwood.
Regarding Claims 1 and 12, Nelson teaches a feeding system for poultry, said feeding system comprising: a conveyor (Nelson Figs. 1-3 #22) routed along a floor; a plurality of first pan assemblies (Nelson #12), each of said first pan assemblies being removably secured to said conveyor (Nelson Fig. 3 #28); a plurality of second pan assemblies (Nelson #12 applicant
doesn’t claim a structural difference between the first and second pan assembly, applicant doesn’t structurally distinguish between first and second and this could merely refer to alternating pans on the conveyor as first and second), each of said second pan assemblies being removably secured to said conveyor (Nelson #28); a drive arrangement for driving the conveyor (Nelson element M, #23, #24, #34), said drive arrangement having at least one main drive unit consisting of combination of prime mover and push belt drive (Nelson element M and #34) coupled to said conveyor (Nelson #22), said main drive unit (105) configured to power said conveyor (110); and an intelligent feed hopper station (Nelson Fig. 1 and 2 #40’, applicant doesn’t claim the structure that makes it “intelligent” the structure of Nelson satisfies this broad limitation).
Nelson is silent on explicitly teaching an intelligent feed hopper station which is configured to fill a necessary number of feeding chambers/slots of said pan assemblies with exact quantity of feed according with reduced number of birds, when each of said pan assemblies move through said IFH-station.  However, Horwood teaches the general knowledge of one of ordinary skill in the art that it is known to provide an intelligent feed hopper station which is configured to fill a necessary number of feeding chambers/slots of said pan assemblies with exact quantity of feed according with reduced number of birds, when each of said pan assemblies move through said IFH-station (Horwood Fig. 2 #45, #46; Col. 3 lines 60-67; Col. 4 lines 1-5).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Nelson with the teachings of Horwood before the effective filing date of the claimed invention to prevent uneven bird weights as taught by Horwood.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 3, Nelson as modified teaches the first pan assemblies are configured to feed male birds while second pan assemblies are configured to feed female birds (Horwood abstract).
Regarding Claim 5, Nelson as modified teaches the general knowledge of one of ordinary skill in the art that it is known to provide a second IFH stations with a second pan assembly (Horwood Fig. 2 #39, #38, #42, #35, #33). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nelson with the teachings of Horwood at the time of the invention for large facility distribution and to separate female and male feeding lines as taught by Horwood. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or merely an obvious engineering design choice involving the duplication of a known element for a multiple affect modified for large facilities for efficient and fast feed distribution [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)).
Regarding Claim 9, Nelson as modified teaches a plurality of hooks are used to attach said pan assemblies (Nelson #28) to said conveyor (Nelson #22).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 2,800,106 to Nelson in view of U.S. Patent No. 6,314,909 to Horwood as applied to claim 1 above, and further in view of U.S. Patent No. 5,794,562 to Hart.
Regarding Claims 2 and 4, Nelson as modified is silent on teaching a height adjustment-ring is provided in said second pan assemblies, said height adjustment-ring is configured to vary the height and width of the opening of a plurality of second feeding chambers/slots of each pan of said second pan assemblies; wherein a grill structure is provided in each pan of said second pan assemblies made with the possibility of increasing or decreasing the width and the height of the opening of each of the plurality of the second feeding chambers/slots. However, Hart teaches the general knowledge of one of ordinary skill in the art that it is known to provide a height adjustment-ring is provided in said second pan assemblies, said height adjustment-ring is configured to vary the height and width of the opening of a plurality of second feeding chambers/slots of each pan of said second pan assemblies; wherein a grill structure is provided in each pan of said second pan assemblies made with the possibility of increasing or decreasing the width and the height of the opening of each of the plurality of the second feeding chambers/slots (Hart grill #16 and #25 width Col. 2 lines 10-15, Col. 4 lines 24-40; ring #11 height Fig. 7 #37 #38; claim 1 discourages male poultry).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nelson with the teachings of Hart before the effective filing date of the claimed invention to accommodate narrower heads as taught by Hart (Hart width Col. 2 lines 10-15, Col. 4 lines 24-40; height Fig. 7 #37 #38; claim 1 discourages male poultry).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 11, 10, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 2,800,106 to Nelson in view of U.S. Patent No. 6,314,909 to Horwood as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2017/0245475 to Dhumal.
Regarding Claim 11, Nelson as modified teaches said plurality of pan assemblies includes a plurality of first pan assemblies and a plurality of second pan assemblies, but is silent on wherein said second pan assemblies are configured operatively higher than said first pan assemblies, said conveyor is configured to move said pan assemblies simultaneously through said IFH station.  However, Dhumal teaches the general knowledge of one of ordinary skill in the art that it is known to provide pan assemblies of a first and second height (Dhumal Fig. 31 and Fig.32).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nelson with the teachings of Dhumal before the effective filing date of the claim invention to feed birds of different size and different stages of development as taught by Dhumal.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 10, Nelson as modified by Dhumal teaches wherein a plurality of walls (Dhumal Fig. 8#10) is provided in each pan of said first and second pan assemblies for providing secluded feeding chambers/slots respectively.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nelson with the teachings of Dhumal before the effective filing date of the claim invention to avoid overcrowding as taught by Dhumal (Dhumal paragraph [0085]).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 6 and 7, Nelson as modified teaches the system includes a first anti spillage cum neck-comfort ring (Dhumal Fig. 5 #9) in each pan of said first pan assemblies to avoid feed spillage by male birds during eating, and a second anti spillage cum neck-comfort ring (Dhumal Fig. 5 #9) in each pan of said second pan assemblies to avoid feed spillage by female birds during eating; configured to avoid feed spillage during refilling of the pan assemblies at the IFH-station (applicant doesn’t claim the dimensions or structural features of the ring that enablse the claimed function or preventing spillage, since the ring is present by the modification of Dhumal it is capable of function in the same claimed manner).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nelson with the teachings of Dhumal before the effective filing date of the claim invention to provide extension as taught by Dhumal.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08 July 2022 have been fully considered but they are not persuasive. Applicant argues that in the prior art a bird can eat as much as they want and NELSON does not disclose preventing a bird from consuming feed of an adjoining bird, contrary to the present disclosure wherein every bird that is consuming feed has access to only his feed. NELSON does not disclose slots as disclosed in the present disclosure, and so there is no question of feeding the slots with a different amount of feed. 
The rejection of the claims presents Nelson as the primary reference and modifies the teachings of Nelson with Hart to teach the known general knowledge of one of ordinary skill in the art to divide the pan into sections or slots.  Nelson as modified by Hart satisfies the claim limitations.  In addition, patentability determination is based on the claim language. These are apparatus claims and applicant’s arguments are more detailed then the claim language.  The claims do not present structures that prevent a bird from consuming feed of an adjoining bird as argued.  The claims require a grill with adjustable height and widths and require a plurality of walls which are all features satisfied by the prior art of required of Hart and/or Dhumal.  There is nothing in the claims that prevents another bird from pushing another bird out of the way to get to more food.  There is no claimed structure to this regard.  Nelson as modified by Horwood teaches controlling the amount of food for each bird to prevent uneven weight distributions amongst the birds, a first and second pan for male and female poultry, and takes into account how many birds are present.  Modifications to Nelson are merely the applications of known poultry pan structures and automations applied to Nelson to yield predictable results.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



20 September 2022